                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

RON WESLEY HAYES                                                                     PLAINTIFF

v.                                   Civil No. 4:19-cv-04054

CORPORAL HENDERSON, Miller County
Detention Center (“MCDC”); NURSE KING,
MCDC; CAPTAIN ADAMS, MCDC;
SERGEANT GRIFFESON, MCDC; SERGEANT
STUDDARD, MCDC; JOHN DOE OFFICERS,
Texarkana Police Department , CHIEF OF POLICE
ROBERT H. HARRISON                                                               DEFENDANTS

                                            ORDER

       Before the Court is Plaintiff’s Motion to Review Charges. (ECF No. 30). Defendants have

not responded, and the Court finds no response is necessary to rule on the motion.

       Plaintiff Ron Wesley Hayes filed this case pro se pursuant to 42 U.S.C. § 1983 on May 23,

2019. (ECF No. 1). Plaintiff filed an Amended Complaint on June 12, 2019. (ECF No. 6).

Plaintiff is asserting claims against Defendants Henderson, Studdard, Adams, Griffeson and John

Doe Officers from the Texarkana Arkansas Police Department for excessive force that occurred

on April 19, 2019. He is also asserting a claim against Defendant King for denial of medical care.

On August 22, 2019, the Court granted Plaintiff’s motion to supplement his complaint to include

a claim for denial of medical care against Defendant Robert H. Harrison, the Chief of Police for

the Texarkana, Arkansas Police Department. (ECF No. 29).

       In the instant motion, Plaintiff asks the Court to review, and presumably overturn or

dismiss, what he claims are false pending criminal state charges filed against him. (ECF No. 30).

There is a fundamental policy against federal interference in state criminal prosecutions. Younger

v. Harris, 401 U.S. 37 (1971). Here, it is obvious Plaintiff disagrees with the criminal charges



                                                1
filed against him. However, this does not warrant intervention by this Court. There is no evidence

Plaintiff is threatened with any injury other than that incident to every criminal proceeding brought

lawfully and in good faith. In addition, Plaintiff will have the opportunity to adequately adjudicate

any constitutional concerns with his charges in the state criminal proceeding.

       Accordingly, Plaintiff’s Motion to Review Charges (ECF No. 30) is DENIED.

       IT IS SO ORDERED this 26th day of August 2019.

                                              /s/   Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE




                                                    2
